DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:
Regarding claim 2, line 5, “HAVC” should be changed to --HVAC--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites the limitation “an internet of things processing device” in the final paragraph. It is unclear as to what is being referred to when the applicant states “an internet of things processing device”. This appears to be a literal translation into English from a foreign document.
	Regarding claims 2-11, they are dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 2932374 Y) (hereinafter Li) in view of Fu et al. (WO 2018/076405 A1) (hereinafter Fu).
As best understood regarding claim 1, Li teaches an air detection system, comprising: at least one intelligent device [intelligent environment monitor system] (see Abstract), comprising: at least one inlet [air inlet]; at least one outlet [air outlet]; a gas-flowing channel disposed between the at least one inlet and the at least one outlet [sampling channel]; a control module disposed in the intelligent device and comprising a processor [MCU] and a transmission unit [communication unit] (Pg. 2, see Figs. 1-2, Claims 1-4); and
	a gas detection module [SF6 gas laser detector] disposed in the gas-flowing channel, electrically connected to the control module, and comprising an actuator [air pump] and at least one sensor [photoelectric sensor], wherein the actuator inhales gas outside the intelligent device into the gas-flowing channel through the at least one inlet and discharges the gas through the at least one outlet (see Claim 4), wherein the at least one sensor detects the gas introduced to obtain a gas information and the gas information is transmitted to the control module (Pg. 2, see Claims 1-3); and
	an internet of things processing device connected to the transmission unit of the at least one intelligent device for receiving the gas information transmitted from the at least one intelligent device [digital signal output to a network connection] (see Claims 5-6).
Li fails to teach wherein the actuator is a piezoelectric actuator. Fu teaches the usage of a piezoelectric actuator to control the flow of air through a gas detection module (see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Li with Fu such that the actuator is chosen to be a piezoelectric actuator for the predictable result of inhaling gas outside the device into the gas-flowing channel through the inlet and exit through the outlet.
Regarding claim 2, Li in view of Fu, as applied to claim 1 above, teaches the claimed invention, in addition to wherein the at least one intelligent device is one selected form the group consisting of an intelligent city, an intelligent building, an intelligent factory, a public air quality detector, an intelligent street lamp, a security surveillance camera, and a HVAC, and a combination thereof [intelligent environment monitoring system integrated into a building power system] (Li see Abstract, Pg. 1).

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding the structural details of the gas detection module, in combination with the rest of the limitations found in the claim(s) from which it depends upon.
Regarding claims 4-11, they are dependent on claim 3.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861